

116 HRES 461 IH: Congratulating the 1969 New York Mets on the 50th Anniversary of their World Series victory.
U.S. House of Representatives
2019-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 461IN THE HOUSE OF REPRESENTATIVESJune 25, 2019Mr. King of New York (for himself, Mr. Suozzi, and Mr. Engel) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONCongratulating the 1969 New York Mets on the 50th Anniversary of their World Series victory.
	
 Whereas the New York Mets, having proudly represented the State of New York in professional baseball since 1962, won their first World Series title in 1969;
 Whereas the 1969 New York Mets masterfully managed to defeat the intimidating American League Champion Baltimore Orioles, led by the fearsome Robinson duo of Frank and Brooks, in 5 games;
 Whereas the 1969 New York Mets somehow swept an Atlanta Braves team led by Hammerin’ Hank Aaron to win their first National League Championship;
 Whereas the 1969 New York Mets bested the Chicago Cubs led by 3 future Hall-of-Famers to win the Eastern Division;
 Whereas the 1969 New York Mets’ victory was so unexpected they came to be nicknamed the Miracle Mets; Whereas the success of the 1969 New York Mets gave a struggling city a much needed opportunity to celebrate;
 Whereas a country struggling through the Vietnam war was given optimism by the characters that were the 1969 New York Mets;
 Whereas ex-Marines Tom The Franchise Seaver and Gil Hodges steeled the team through thick and thin to bring a championship to a city in desperate need;
 Whereas the slugging of the likes of Ed Kranepool, Art Shamsky, Ron Swoboda, Cleon Jones, and Donn Clendenon led the unrivaled offense of the 1969 New York Mets;
 Whereas the arms of the likes of Tom The Franchise Seaver, Jerry Koosman, Nolan Ryan, Jim McAndrew, Tug McGraw, and Gary Gentry worked to overpower hitters for the 1969 New York Mets;
 Whereas the leadership of Gil Hodges of the 1969 New York Mets will forever be unrivaled in Major League Baseball history;
 Whereas fifty years later the effect of the 1969 New York Mets on the city of New York, the State of New York, and the entire country has not been forgotten; and
 Whereas the 1969 New York Mets continue to serve as a reminder of why baseball will forever be America’s Pastime: Now, therefore, be it
		
	
 That the House of Representatives— (1)recognizes the 1969 New York Mets for their distinguished history, contributions to the baseball world, and their ability to unite a city, State, and country;
 (2)congratulates the 1969 New York Mets on the fifty-year anniversary of their World Series championship;
 (3)recognizes the contributions of the players, coaches, and leadership of the 1969 New York Mets; and (4)joins with all the people in the United States and baseball fans everywhere in celebrating the New York Mets’ fifty-year anniversary of their first World Series championship.
			